Case 17-30764-KKS   Doc   Filed 08/13/19   Page 1 of 8
Case 17-30764-KKS   Doc   Filed 08/13/19   Page 2 of 8
Case 17-30764-KKS   Doc   Filed 08/13/19   Page 3 of 8
Case 17-30764-KKS   Doc   Filed 08/13/19   Page 4 of 8
Case 17-30764-KKS   Doc   Filed 08/13/19   Page 5 of 8
Case 17-30764-KKS   Doc   Filed 08/13/19   Page 6 of 8
                  Case 17-30764-KKS           Doc   Filed 08/13/19     Page 7 of 8



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF FLORIDA
                                  PENSACOLA DIVISION

 In Re:                                             Case No. 17-30764-KKS

 Sean Patrick Colvin
  aka Sean P Colvin
  aka Sean Colvin
                                                    Chapter 13
 Christina Lynn Colvin
  aka Christina L Colvin
  aka Christina Colvin

 Debtors.                                           Judge Karen K. Specie

                                  CERTIFICATE OF SERVICE

I certify that on August 13, 2019, a copy of the foregoing Notice of Mortgage Payment Change
was filed electronically. Notice of this filing will be sent to the following party/parties through
the Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Martin S. Lewis, Debtors’ Counsel
          landj@4-debtor.com

          Leigh D. Hart, Chapter 13 Trustee
          ldhdock@earthlink.net

          Office of the United States Trustee
          ustpregion21.tl.ecf@usdoj.gov

I further certify that on August 13, 2019, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Sean Patrick Colvin, Debtor
          510 Edgewater Dr
          Pensacola, FL 32507
             Case 17-30764-KKS       Doc   Filed 08/13/19   Page 8 of 8



     Christina Lynn Colvin, Debtor
     510 Edgewater Dr
     Pensacola, FL 32507

Dated: August 13, 2019                     /s/ D. Anthony Sottile
                                           D. Anthony Sottile
                                           Authorized Agent for Creditor
                                           Sottile & Barile, LLC
                                           394 Wards Corner Road, Suite 180
                                           Loveland, OH 45140
                                           Phone: 513.444.4100
                                           Email: bankruptcy@sottileandbarile.com
